 Case 3:20-cv-00951-DJN Document 5 Filed 12/23/20 Page 1 of 32 PageID# 36




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                Richmond Division

SENATOR BILL DeSTEPH,                     )
                                          )
                                          )
             Plaintiff,                   )     Civil Action No. 3:20-cv-951 (DJN)
                                          )
      v.                                  )
                                          )
SENATOR MAMIE LOCKE, et al.,              )
                                          )
                                          )
             Defendants.                  )




                         RESPONSE IN OPPOSITION
                  TO MOTION FOR PRELIMINARY INJUNCTION




Mark R. Herring                          Toby J. Heytens (VSB No. 90788)
  Attorney General                         Solicitor General
Erin B. Ashwell (VSB No. 79538)          Jessica Merry Samuels (VSB No. 89537)
  Chief Deputy Attorney General             Assistant Solicitor General
Samuel T. Towell (VSB No. 71512)
  Deputy Attorney General                Office of the Attorney General
                                         202 North Ninth Street
Jacqueline C. Hedblom (VSB No. 68234)    Richmond, Virginia 23219
Blaire Hawkins O’Brien (VSB No. 83961)   (804) 786-6731 – Telephone
  Assistant Attorneys General            (804) 371-2087– Facsimile
                                         STowell@oag.state.va.us
   Case 3:20-cv-00951-DJN Document 5 Filed 12/23/20 Page 2 of 32 PageID# 37




       The COVID-19 pandemic raises extraordinarily difficult questions for elected officials and

other policymakers. The virus is deadly and spreads with devastating ease. Well-intentioned

people can unknowingly infect others. While there is reason to be optimistic that distribution of

vaccines will begin shortly, wide availability of those vaccines remains months in the future.

Millions have been infected in the United States alone, and hundreds of thousands have already

died. As the new year begins, we are entering a dark winter in which infection rates and deaths are

at their highest level since the start of the pandemic.

       It is in this context that the General Assembly will convene for its 2021 Session on January

13. Following the advice and expertise of the Commonwealth’s public health officials, Speaker of

the House Eileen Filler-Corn and Chair of Senate Rules Mamie Locke1 have instituted several

changes to this year’s proceedings. Among those changes is that the Pocahontas Building, which

houses offices used on a part-time basis by members of the General Assembly (as well as by full-

time career civil servants), will remain closed to the public, as it has been since March 13, 2020,

just as have the U.S. Congressional office buildings. Despite Virginia’s increasing COVID-19

infection rate and the resulting strain on the Commonwealth’s healthcare system, and despite

myriad other locations and methods for engagement between legislators and the public, Plaintiff

asks this Court to enjoin the General Assembly Defendants’ efforts to conduct essential business

through methods that will best protect the health of legislators, legislative staff, and the public. At

base, a single state legislator is asking the court to use its equitable powers to override state

legislative policy regarding a state legislative office building and enmesh itself in the operations

of a co-equal branch of government on the other side of the federal partnership. Plaintiff fails to


       1
         The Defendants—Speaker Filler-Corn, Chair Locke, Clerk Susan Clarke Schaar, Clerk
Suzette Denslow, and the Virginia Division of Capitol Police—will be referred to collectively as
the “General Assembly Defendants.”


                                                  1
  Case 3:20-cv-00951-DJN Document 5 Filed 12/23/20 Page 3 of 32 PageID# 38




demonstrate that he is entitled to this extraordinary remedy because he lacks standing, his claim

will not succeed on the merits, and his request does not serve the public interest.

                                     STATEMENT OF FACTS

       1.         Since March of this year, public health authorities have been working to slow the

spread of COVID-19, a novel coronavirus that causes a pneumonia-like illness and proves fatal to

some percentage of those who contract it. See generally Lighthouse Fellowship Church v.

Northam, No. 2:20CV204, 2020 WL 2110416, at *1–3 (E.D. Va. May 1, 2020). To date, more

than 77 million people have been infected with COVID-19 worldwide, and 1.7 million have died.2

Virginia’s death toll stands at nearly 5,000 as of December 22, 2020—a number that continues to

climb.3 More than 314,000 COVID-19 cases have been reported in the Commonwealth.4

       2.         One thing that makes COVID-19 so deadly is the ease with which it spreads. The

virus is transferred by in-person interactions, either between people in close contact or through

respiratory droplets when an infected person coughs, sneezes, or talks.5 Infected persons may not

show symptoms for days (if at all) and may unknowingly spread the virus to others during their

asymptomatic period, which makes controlling the virus’ spread even more difficult.6

       3.         On January 31, 2020, the United States Health and Human Services Secretary

declared a public health emergency. On February 7, Dr. Norman Oliver, the Commissioner of the

        2
          Johns Hopkins Univ., Center for Systems Science & Engineering, Coronavirus Resource
Center, https://coronavirus.jhu.edu/map.html (last visited Dec. 22, 2020).
        3
              Virginia      Department     of       Health,     Coronavirus      in     Virginia,
https://www.vdh.virginia.gov/coronavirus/ (last visited Dec. 22, 2020); Exhibit 1, Declaration of
Dr. Laurie Forlano, ¶ 10, attached.
        4
            Id.
        5
          Centers for Disease Control & Prevention, Coronavirus Disease 2019 (COVID-19),
Frequently Asked Questions, https://www.cdc.gov/coronavirus/2019-ncov/faq.html (last visited
Dec. 9, 2020).
        6
            Id.


                                                  2
  Case 3:20-cv-00951-DJN Document 5 Filed 12/23/20 Page 4 of 32 PageID# 39




Virginia Department of Health, declared COVID-19 a “Communicable Disease of Public Health

Threat” for Virginia. In March 2020, both Governor Ralph Northam and the President of the

United States declared states of emergency related to COVID-19.

       Governor Northam also issued temporary restrictions on daily living designed to address

the accelerating spread of the virus by mitigating the number of people sickened and the strain on

the Commonwealth’s health system. Among the earliest temporary restrictions Governor Northam

imposed was limiting certain “brick and mortar retail business…to no more than 10 patrons per

establishment.” See Executive Order Number Fifty-Three (EO 53) ¶¶ 4-6.7 The early measures

also included a temporary restriction on social gatherings of more than 10 people. Amended

Executive Order Number Fifty-Three (Amended EO 53) ¶ 1 (continuing temporary gatherings

restriction “as further clarified in Executive Order 55”).8 Because COVID-19 spreads from person

to person through close contact, maintaining distance between people is critical.9 Gatherings that

bring people who do not share the same household into proximity with one another, particularly

indoors, are strong candidates for COVID-19 transmission.10 Gatherings and meetings between

people from different geographic areas can also contribute to the spread of COVID-19, as

individuals can spread the virus from one region to another when they travel by exposing others




           7
         EO 53 is available at: https://www.governor.virginia.gov/media/governorvirginiagov/
executive-actions/EO-53-Temporary-Restrictions-Due-To-Novel-Coronavirus-(COVID-19).pdf.
EO 55 is available at: https://www.governor.virginia.gov/media/governorvirginiagov/executive-
actions/EO-55-Temporary-Stay-at-Home-Order-Due-to-Novel-Coronavirus-(COVID-19).pdf.
           8
         Amended EO 53 is available at: https://www.governor.virginia.gov/media/
governorvirginiagov/executive-actions/EO-53-AMENDED---Temporary-Restrictions-Due-To-
Novel-Coronavirus-(COVID-19).pdf.
       9
           Ex. 1 ¶ 14.
       10
               Ex. 1 ¶ 15.



                                                3
   Case 3:20-cv-00951-DJN Document 5 Filed 12/23/20 Page 5 of 32 PageID# 40




to the virus or contracting it themselves.11

       4.        The holiday season has brought a dangerous surge in COVID-19 cases in the

Commonwealth and throughout the Nation. The United States is now averaging more than 215,000

new COVID-19 cases every day.12 Over 112,000 people are hospitalized with COVID-19, a

dramatic rise from the 30,000 people hospitalized at the beginning of October.13 Nationally, daily

reported cases have increased by 32% over the past three weeks. The seven-day average of daily

reported deaths has increased 82.7% over the same period.14

       The Commonwealth has not been immune. Virginia public health authorities are currently

reporting an average of more than 3,600 new COVID-19 cases per day—3 times higher than the

previous statewide peak of approximately 1,200 in May.15 As of December 22, 2020, the current

seven-day test positivity rate was 11.7%.16 By comparison, in October, the statewide test positivity




       11
            Ex. 1 ¶ 16.
       12
          Stephanie Adeline, et al., Coronavirus Is Surging: How Severe Is Your State’s
Outbreak?,    (last  accessed    Dec.    21,   2020)     https://www.npr.org/sections/health-
shots/2020/09/01/816707182/map-tracking-the-spread-of-the-coronavirus-in-the-u-s
       13
           Mel Leonor, Strain on hospitals intensifies in Virginia; VCU Health Deploys surge
capacity plans (Dec. 19, 2020), https://richmond.com/news/local/strain-on-hospitals-intensifies-
in-virginia-vcu-health-deploys-surge-capacity-plans/article_2cb29bf6-256d-55d9-8bbe-
318873e74ab6.html#tracking-source=home-trending
       14
            Adeline,   Coronavirus    Is    Surging,     https://www.npr.org/sections/health-
shots/2020/09/01/816707182/map-tracking-the-spread-of-the-coronavirus-in-the-u-s
       15
               Leonor,       Strain     on      hospitals        intensifies     in     Virginia,
https://richmond.com/news/local/strain-on-hospitals-intensifies-in-virginia-vcu-health-deploys-
surge-capacity-plans/article_2cb29bf6-256d-55d9-8bbe-318873e74ab6.html#tracking-
source=home-trending.
       16
            Ex. 1 ¶ 22.



                                                 4
  Case 3:20-cv-00951-DJN Document 5 Filed 12/23/20 Page 6 of 32 PageID# 41




rate was approximately 5% (or lower), and in mid-November it was approximately 7%.17 On

December 2, 2020, the University of Virginia Biocomplexity Institute reported that case growth in

the Commonwealth was at the highest rate recorded during the pandemic.18 This trend shows no

sign of slowing down and may very well intensify: Across the Commonwealth, 32 out of 35 local

health districts are in growth trajectories, including 25 districts where rates are surging.19 Experts

project that the Commonwealth could see a total of 402,731 COVID-19 cases in 2021, with a peak

of 98,000 cases during the week of February 7 (the final scheduled week of the General Assembly

Session) should current trends continue, and no additional mitigation strategies be implemented.20

As cases have risen in the Commonwealth, so have hospitalizations, which surpassed 2,000 for the

first time on December 9, 2020.21 Hospitalizations averaged 2,300 during the week of December

14, more than 700 patients higher than the previous peak in the spring.22 Virginia Commonwealth



       17
            Ex. 1 ¶ 22.
       18
       See UVA Biocomplexity Institute, Estimation of COVID-19 Impact in Virginia (Dec. 2,
2020),            https://www.vdh.virginia.gov/content/uploads/sites/182/2020/12/COVID-
19_VA_Spread_02-December-2020.pdf
        19
            See UVA COVID-19 Model Weekly Update (Dec. 18, 2020),
https://www.vdh.virginia.gov/content/uploads/sites/182/2020/12/UVA-COVID-19-Model-
Weekly-Report-2020-12-18.pdf; Ex. 1 ¶ 21.
       20
            Id.
       21
           Sabrina Moreno, Northam to announce new COVID-19 restrictions Thursday after
Virginia hits record high for new cases (Dec. 9, 2020), https://richmond.com/news/state-and-
regional/update-northam-to-announce-new-covid-19-restrictions-thursday-after-virginia-hits-
record-high-for/article_fa22990d-d55e-517a-9915-2aceae3be8e3.html#tracking-source=home-
top-story; Ex. 1 ¶ 21.
       22
               Leonor,       Strain     on      hospitals        intensifies     in     Virginia,
https://richmond.com/news/local/strain-on-hospitals-intensifies-in-virginia-vcu-health-deploys-
surge-capacity-plans/article_2cb29bf6-256d-55d9-8bbe-318873e74ab6.html#tracking-
source=home-trending.



                                                  5
  Case 3:20-cv-00951-DJN Document 5 Filed 12/23/20 Page 7 of 32 PageID# 42




University Hospital has recently been forced to activate its surge capacity as a result of current and

expected future strains on its resources in caring for COVID-19 patients.23

       6.        In response to the rise in cases throughout the Commonwealth, Governor Northam

and Commissioner Oliver issued Executive Order Seventy-Two and Order of Public Health

Emergency Nine (“EO 72”), which took effect on December 14, 2020.24 EO 72 re-imposed certain

restrictions which are again targeted at slowing the spread of the virus to avoid overwhelming the

health care system. Among other restrictions, in-person gatherings are now limited to 10 persons

(down from 250), although larger religious services remain permitted. Id. at 12-13.

       7.        In the midst of this dramatic rise in COVID-19 infections, preparations for the

upcoming session of the General Assembly continue. As they did for both the “veto session” in

April and the special session convened in August, both chambers of the General Assembly will

alter the procedures under which they convene to protect the health and safety of the legislators,

their staff, and the general public.25 Just as it did in April and in August, the Senate of Virginia

will meet at the Science Museum of Virginia, a space sufficiently large to accommodate all forty

senators while allowing for social distancing.26

       After convening in a tent outside the Capitol for the April veto session, the 100-member

House of Delegates conducted all of its proceedings, with the exception of the opening day, in the




       23
            Id.; Ex. 1 ¶ 24.
       24
          EO 72 is available at https://www.governor.virginia.gov/media/governorvirginiagov/
executive-actions/EO-72-and-Order-of-Public-Health-Emergency-Nine-Common-Sense-Surge-
Restrictions-Certain-Temporary-Restrictions-Due-to-Novel-Coronavirus-(COVID-19).pdf.
       25
            Exhibit 2, Declaration of Mark Vucci, ¶¶ 11, 20-21.
       26
            Ex. 2 ¶¶ 11, 20.



                                                   6
  Case 3:20-cv-00951-DJN Document 5 Filed 12/23/20 Page 8 of 32 PageID# 43




83-day special session that began in August virtually.27 At the strong recommendation of the

Virginia Department of Health (“VDH”), the House will continue to hold its proceedings virtually

in January.28 Specifically, VDH “encouraged the use of telephone calls and virtual meetings in

place of face-to-face interaction whenever possible” because COVID-19 transmission is “rising in

multiple regions of Virginia [ ] increasing the risk for in-person meetings of individuals from

around the Commonwealth.”29 House leadership is working to ensure that legislative public

meetings remain open and accessible to Virginians. For example, for the first time in the

Commonwealth’s history, all House of Delegates committee and subcommittee meetings during

the regular session will be live-streamed via video conference.30 Individuals, regardless of where

they are located, will be able to testify or offer comments during committee and subcommittee

hearings through remote video platforms.31 An option to submit written comments on pending

legislation will also be made available to the public.32 And General Assembly staff will provide a

phone messaging system by which members of the public may call and send messages regarding

pending legislation to members of the General Assembly.33

       8.         The General Assembly provides and the Clerk of each chamber assigns office space




       27
            Ex. 2 ¶ 13.
       28
       Ex. 2 ¶ 21; Attachment to Ex. 1, Letter from Dr. Oliver to Clerk Suzette Denslow Re:
COVID-19 Recommendation to the Virginia House of Delegates.
       29
            Id.
       30
            Ex. 2 ¶¶ 15, 17.
       31
            Ex. 2 ¶¶ 16, 22.
       32
            Id.
       33
            Id.



                                                  7
  Case 3:20-cv-00951-DJN Document 5 Filed 12/23/20 Page 9 of 32 PageID# 44




in the Pocahontas Building to each of the 140 legislators.34 The Pocahontas Building also houses

the year-round offices of various professionals, including the staff of the Division of Legislative

Automated Systems, the House of Delegates Appropriations and Senate Finance and

Appropriations Committees, the Division of Legislative Services, House and Senate Operations,

the Virginia Division of Capitol Police, and the Virginia Commonwealth University Computer

Center, which provides full database administration, data storage, and operations and systems

support to the university community.35

       Constructed in the 1960s, the Pocahontas Building—most recently used as legal offices for

the Office of the Attorney General—is densely packed with offices, conference rooms, and

hallways, none of which provide for optimal ventilation.36 Limiting physical entry to the

Pocahontas Building promotes social distancing and protects the health and safety of the

legislators, their staff, and the other employees whose year-round offices are located in the building

and whose functions are critical to the continued operation of the General Assembly Session.

       To further limit the potential for spreading the virus, the General Assembly’s offices in the

Pocahontas Building were closed to all but the legislators themselves and their legislative assistants

on March 16, 2020. For the 2021 Session, access to the Pocahontas Building will be limited to the

legislators and a single staff member.37 Like the Congressional office buildings in D.C., the

Pocahontas Building has been closed to the public since March 2020, including throughout both




       34
            Ex. 2 ¶ 3.
       35
            Ex. 2 ¶ 4.
       36
            Ex. 2 ¶¶ 23-25; Ex. 1 ¶¶ 15, 17.
       37
            Ex. 2 ¶¶ 5, 12, 14; see also attachment to Complaint.



                                                  8
  Case 3:20-cv-00951-DJN Document 5 Filed 12/23/20 Page 10 of 32 PageID# 45




the April Veto Session, as well as the 83-day special session.38 Neither Plaintiff nor any other

elected member of the General Assembly raised any concern about being unable to communicate

with constituents or other members of the public during the course of the veto session or the special

session because of the closure of the Pocahontas Building.39

        In addition to their offices in the Pocahontas Building, each legislator receives an

allowance of $1,250 for each month of the calendar year.40 These stipends are designed to allow

legislators to engage their constituents. Access to a legislator’s district office, including Plaintiff’s,

is unaffected by the changes the COVID-19 pandemic has forced on the General Assembly’s 2021

proceedings.

        9.         Numerous other state legislatures across the country have altered their procedures

to mitigate the potential spread of COVID-19. For example, the Illinois legislature has entirely

postponed its session twice in light of increasing COVID-19 infections in that state.41 The New

Hampshire legislature convened outside—in New Hampshire in December—to organize and elect

its leaders.42 At least 31 state legislatures have authorized changes in legislative operations or




        38
             Ex. 2 ¶¶ 5, 12, 14.
        39
             Ex. 2 ¶ 18.
        40
             Ex. 2 ¶ 3.
        41
          Kate Elizabeth Queram, As Coronavirus Continues, State Lawmakers Debate How to
Meet      Safely    (Last    Accessed    December       12,    2020)     https://www.route-
fifty.com/management/2020/12/coronavirus-continues-state-lawmakers-debate-how-meet-
safely/170685/.
        42
             Id.



                                                    9
  Case 3:20-cv-00951-DJN Document 5 Filed 12/23/20 Page 11 of 32 PageID# 46




expressly authorized remote voting and meetings during the COVID-19 pandemic.43 It appears

that only one legal challenge has been mounted to these changes in legislative operations, which

the New Mexico Supreme Court summarily dismissed.44 And where legislators have declined to

take steps to mitigate the spread of the virus, their work has been interrupted by exposures to

COVID-19. For example, in both Arizona and Michigan, legislators were forced to cancel

meetings and hearings after being exposed to the virus during meetings.45 And tragically, at least

five legislators have died from COVID-19 over the course of the pandemic.46

       In addition, although Congress has continued to meet, both in person and virtually, as the

pandemic has progressed, Congressional offices—in both the Senate and the House, have been



       43
           National Conference of State Legislatures, COVID-19: State Actions Related to
Legislative Operations (last accessed Dec. 12, 2020) https://www.ncsl.org/research/about-state-
legislatures/covid-19-state-actions-related-to-legislative-operations.aspx
       44
         See Senator Cliff Pirtle, et al. v. Legislative Council Committee of the New Mexico
Legislature, No. S-1-SC-38356 (N.M. June 16, 2020), Order attached as Exhibit 3.
       45
          Kate Elizabeth Queram, As Coronavirus Continues, State Lawmakers Debate How to
Meet      Safely    (Last    Accessed    December       12,    2020)     https://www.route-
fifty.com/management/2020/12/coronavirus-continues-state-lawmakers-debate-how-meet-
safely/170685/.
       46
           See, e.g. Rosa Sanchez, State senator dies from COVID-19 complications (Dec. 19,
2020)                      https://abcnews.go.com/US/minnesota-state-sen-jerry-relph-dies-covid-
19/story?id=74816583?amp_js_v=a6&amp_gsa=1&id=74816583&usqp=mq331AQHKAFQAr
ABIA==&cid=referral_taboola_feed; Andrew Graham, Legislator’s son described how COVID-
19 came on quickly (Nov. 15, 2020) https://www.wyomingnews.com/coronavirus/legislator-s-son-
describes-how-covid-19-came-on-quickly/article_6bec947d-4c10-501d-979d-c027a83ea323
.html; Axios, New Hampshire speaker of the House dies of COVID-19 (Dec. 10, 2020)
https://www.axios.com/new-hampshire-speaker-hinch-covid-die-6fe8ee88-f80b-40f1-86a2-dbb9
771aaed9.html?utm_source=facebook&utm_medium=social&utm_campaign=organic&utm_con
tent=1100; KALB, Gov. Edwards orders flags at half-staff in honor of State Rep. Reggie Bagala
(Apr. 10, 2020) https://www.kalb.com/content/news/Gov-Edwards-orders-flags-at-half-staff-in-
honor-of-State-Rep-Reggie-Bagala-569547481.html; Shannon Marvel, South Dakota lawmaker
dies following battle with COVID-19 (Apr. 4, 2020) https://www.inforum.com/news/government-
and-politics/5030072-South-Dakota-lawmaker-dies-following-battle-with-COVID-19.


                                               10
  Case 3:20-cv-00951-DJN Document 5 Filed 12/23/20 Page 12 of 32 PageID# 47




closed to the public since March 12, 2020.47 Representatives and Senators have, therefore, had to

modify their methods of communication and providing constituent services to ensure they continue

uninterrupted.48

       10.     Plaintiff is a member of the Senate of Virginia. (Compl. ¶ 1.) As a member of the

Senate, Plaintiff has the use of an office in the Pocahontas Building. Plaintiff alleges that, without

public access to the Pocahontas Building, he will be entirely unable “to conduct vital constituent

service by meeting with members of the public” during the 2021 General Assembly Session.

(Compl. ¶ 16.) Plaintiff contends that this restriction will violate his constituents’ rights to speak

freely and to petition the government pursuant to the First Amendment to the United States

Constitution, and Article 1 § 12 of the Virginia Constitution. Although he notes that certain

procedures short of restricting public access could be adopted at the Pocahontas Building, (Compl.

¶ 19), Plaintiff simply asks the Court to enter an injunction against the General Assembly

Defendants, leaving it to the Court to fashion the appropriate relief. (Compl. at 7.)

                                      LEGAL STANDARD

       “A preliminary injunction is an extraordinary remedy never awarded as of right.” Winter

v. Natural Res. Def. Council, 555 U.S. 7, 24 (2008). Rather, “courts must balance the competing


       47
          Laurie Kellman, No visitors; Congress hunkers down against coronavirus (last accessed
Dec. 18, 2020) https://apnews.com/article/e7b9d39fd06ed228e7b406d921dd8417. Although the
closure permits “official visitors” to enter Congressional office buildings, such visitors are limited
to members of the Presidential administration, or witnesses who are testifying before a
Congressional committee meeting in the building. Members of the public without such an official
role may not enter any Congressional office at this time.
       48
           See, e.g., Representative Rob Wittman, Coronavirus (last accessed Dec. 18, 2020)
https://wittman.house.gov/coronavirus/ (listing 1.6 million constituent contacts, 18 telephonic
townhalls, and describing how constituents may contact their representative given the closure of
the Washington D.C. offices); Senator Chris Van Hollen, Contacting Senator Van Hollen’s Office
(last accessed Dec. 18, 2020) https://www.vanhollen.senate.gov/ (noting that offices are closed to
the public, but that constituents may contact the Senator by telephone or email).



                                                 11
     Case 3:20-cv-00951-DJN Document 5 Filed 12/23/20 Page 13 of 32 PageID# 48




claims of injury and must consider the effect on each party of the granting or withholding of the

requested relief.” Id. (citation omitted). In all cases, the party seeking injunctive relief (here,

Plaintiff) “must establish [1] that [he is] likely to succeed on the merits, [2] that [he is] likely to

suffer irreparable harm in the absence of preliminary relief, [3] that the balance of equities tips in

their favor, and [4] that an injunction is in the public interest.” Id. at 20.

                                            ARGUMENT

         A state senator is asking this court to use its equitable powers on an emergency basis to

overturn a legislative operational decision expressly granted to the legislature by the Constitution

of Virginia. This extraordinary intrusion into a coequal branch of government’s internal decision-

making by the judiciary—let alone the federal judiciary—is unwarranted. Plaintiff does not have

standing to seek his proposed remedy and the defendants are shielded by legislative immunity.

Further, Plaintiff’s request for an injunction will not succeed on the merits, and the equities

strongly favor the General Assembly Defendants’ actions, particularly where so many alternative

methods of communicating with legislators—outside of the cramped confines of the Pocahontas

Building—are available.

I.       Plaintiff cannot show a substantial likelihood of success on the merits.

         A.     Plaintiff does not have standing.

         The standing requirement “is a threshold jurisdictional question that ensures a suit is

appropriate for the exercise of the federal courts’ judicial powers.” Dreher v. Experian Info. Sols.,

Inc., 856 F.3d 337, 343 (4th Cir. 2017) (internal quotation omitted). The “‘irreducible

constitutional minimum’ of standing consists of three elements. The plaintiff must have (1)

suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of the defendant,

and (3) that is likely to be redressed by a favorable judicial decision.’” Spokeo, 136 S. Ct. at 1547

(quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992)). To establish constitutional


                                                   12
  Case 3:20-cv-00951-DJN Document 5 Filed 12/23/20 Page 14 of 32 PageID# 49




standing, a plaintiff must prove sufficient facts to satisfy each of these elements. Id. Here, Plaintiff

fails to establish standing because the Complaint relies on alleged injuries to the rights of others

and, therefore, does not show that Plaintiff has suffered an actual injury.

        “[I]njury in fact [is] the ‘first and foremost’ of standing’s three elements.” Spokeo, 136 S.

Ct. at 1547 (quoting Steel Co. v. Citizens for Better Environment, 523 U.S. 83, 103 (1998)). The

injury-in-fact requirement “assure[s] that the legal questions presented to the court will be

resolved, not in the rarified atmosphere of a debating society, but in a concrete factual context

conducive to a realistic appreciation of the consequences of judicial action.” Bender v.

Williamsport Area Sch. Dist., 475 U.S. 534, 542 (1986)). “[T]he ‘injury in fact’ test requires more

than an injury to a cognizable interest. It requires that the party seeking review be himself among

the injured.” Lujan, 504 U.S. at 563 (internal quotation omitted).

        The First Amendment outlines freedoms belonging to the people, not to government

officials. And where the Supreme Court has addressed the application of First Amendment rights

to legislative activities, the Court has made it clear that those rights belong to the people

represented, and the legislator has no personal or individual interest. See Nev. Comm’n on Ethics

v. Carrigan, 564 U.S. 117, 125-26 (2011) (holding that law prohibiting legislators from casting

votes on topics raising conflicts of interest did not unconstitutionally burden legislator’s First

Amendment rights because those rights belonged to the people). The Carrigan Court reached its

conclusion because the plaintiff members of Congress had not been “deprived of something to

which they personally [were] entitled,” but rather of something possessed “as trustee for his

constituents...” Id. (emphasis in original).

        Here, Plaintiff alleges that the “Pocahontas Building is a traditional forum office building

open to members of the public…to allow the public access to its elected legislative members.”




                                                  13
  Case 3:20-cv-00951-DJN Document 5 Filed 12/23/20 Page 15 of 32 PageID# 50




(Compl. ¶¶ 10, 14.) He further alleges that “the right to assemble and address lawmakers at the

state and federal level” is protected by the First Amendment to the United States Constitution and

Article I § 12 of the Virginia Constitution. (Compl. ¶¶ 17-18.) Finally, Plaintiff claims that

restricting access to the Pocahontas Building “deprive[s] [him] or his constituents open access to

government and the right to peacefully assemble in person…” (Compl. ¶ 21.) The salient

commonality among these allegations is that the injury Plaintiff describes is not his own. Plaintiff’s

membership in the General Assembly does not confer the ability to represent his constituents’ First

Amendment speech and assembly interests as a litigant in court.

       Plaintiff attempts to side-step the standing issue by claiming that he will be “deprived of

his ability to conduct vital constituent service,” or his “open access to government and the right to

peacefully assemble…” (Compl. ¶¶ 16, 21.) But, unlike members of the public, Plaintiff will

continue to have access to an office in the Pocahontas Building, from which he may speak and

meet with constituents telephonically or virtually, using technology provided by the

Commonwealth and the General Assembly.

       In addition, the potential injuries Plaintiff describes in the Complaint are merely

“conjectural or hypothetical,” rather than the “concrete and particularized” injury the Supreme

Court demands. Lujan, 504 U.S. at 560. Plaintiff alleges he will be unable to meet with

constituents, but he makes no complaint about having been unable to do so over the past nine

months when the Pocahontas Building has also been closed. Plaintiff does not explain how

circumstances will be different during the 2021 session. In the absence of such an explanation,

Plaintiff’s injuries are merely speculative.

       Plaintiff’s allegations that his constituents’ First Amendment rights will be harmed by the

maintenance of access restrictions to the Pocahontas Building are not sufficient to establish that




                                                 14
  Case 3:20-cv-00951-DJN Document 5 Filed 12/23/20 Page 16 of 32 PageID# 51




he has sustained an actual injury sufficient to create Article III standing. Accordingly, Plaintiff’s

request for a preliminary injunction should be denied.49

        B.      Defendants are shielded by immunity.

                1.      Defendants have legislative immunity.

        Not only does Plaintiff lack standing to bring his claim, but he is also barred by the doctrine

of legislative immunity. Our legal system has broadly recognized the right “‘of legislators to be

free from…civil process for what they do or say in legislative proceedings.’” EEOC v. Wash.

Suburban Sanitary Comm’n, 631 F.3d 174, 180 (4th Cir. 2011) (quoting Tenney v. Brandhove, 341

U.S. 367, 372 (1951)). This immunity in federal court extends to lawsuits alleging constitutional

violations against state legislators. Tenney, 341 U.S. at 372-376. The Fourth Circuit has described

the importance of legislative immunity as follows:

                As members of the most representative branch, legislators bear
                significant responsibility for many of our toughest decisions, from
                the content of the laws that will shape our society to the size,
                structure, and staffing of the executive and administrative bodies
                carrying them out. Legislative immunity provides legislators with
                the breathing room necessary to make these choices in the public’s
                interest, in a way uninhibited by judicial interference and
                undistorted by the fear of personal liability. It allows them to focus
                on their public duties by removing the costs and distractions
                attending lawsuits. It shields them from political wars of attrition in
                which their opponents try to defeat them through litigation rather
                than at the ballot box… Legislative immunity thus reinforces
                representative democracy, fostering public decisionmaking by
                public servants for the right reasons.

        49
           Plaintiff also does not allege that he has standing to represent the rights of his constituents
as a third party. “‘[O]rdinarily, one may not claim standing … to vindicate the constitutional rights
of some third party.’” Heap v. Carter, 112 F. Supp. 3d 402, (E.D. Va. 2015) (quoting Singleton v.
Wulff, 428 U.S. 106, 113 (1976)). The Supreme Court considers two factual elements in
determining whether this principle should apply: (1) the relation of the litigant to the person whose
right he seeks to assert; and (2) the ability of the third party to assert his own rights. Singleton, 428
U.S. at 114-15. “Even where the relationship is close, the reasons requiring persons to assert their
own rights will generally still apply.” Id. Here, Plaintiff identifies no barriers to his constituents
taking action to assert their rights. Plaintiff does not have third party standing.



                                                   15
  Case 3:20-cv-00951-DJN Document 5 Filed 12/23/20 Page 17 of 32 PageID# 52




Wash. Suburban Sanitary Comm’n, 631 F.3d at 181 (internal quotation omitted).

        Moreover, “[w]here…the suit would require legislators to testify regarding conduct in their

legislative capacity, the doctrine of legislative immunity has full force...[and] applies whether the

suit is for damages or for injunctive relief.” Schlitz v. Virginia, 854 F.2d 43, 45 (4th Cir. 1988)

(overruled on other grounds by Berkley v. Common Council of the City of Charleston, 63 F.3d

295, 303 (4th Cir. 1995)). Importantly, the immunity protects legislators not merely from liability,

but also from the legal process itself. Tenney, 341 U.S. at 377 (“The privilege would be of little

value if they could be subjected to the cost and inconvenience and distractions of a trial upon a

conclusion of the pleader, or to the hazard of a judgment against them…”).

        This case falls squarely into the category of actions for which the General Assembly

Defendants have legislative immunity.50 The Constitution of the Commonwealth of Virginia

assigns the General Assembly the discretion to determine its own rules and procedures. Va. Const.

art. IV § 7 (“Each house shall select its officers and settle its rules of procedures.”). In carrying out

that obligation, each house of the General Assembly has assigned its leaders to determine the

appropriate use of the General Assembly’s facilities. Specifically, the Rules of the Senate of

Virginia provide that “[t]he Chair of the Committee on Rules, in consultation with the Clerk shall

consider and determine all matters concerning…the utilization of the facilities available to the

Senate and its membership.” Rule 19(c) of the Senate of Virginia, attached as Exhibit 4. Moreover,

Rule 85 of the House of Delegates specifically emphasizes the importance of “tak[ing] all



        50
          The doctrine of legislative immunity protects not only legislators but also their assistants
and staff who assist legislators engaged in legislative acts. Dombrowski v. Eastland, 387 U.S. 82,
85 (1967) (“[T]his doctrine is less absolute, although applicable, when applied to officers or
employees of a legislative body, rather than to legislators themselves.”). Accordingly, all
Defendants to this action are entitled to the same legislative immunity.



                                                   16
  Case 3:20-cv-00951-DJN Document 5 Filed 12/23/20 Page 18 of 32 PageID# 53




reasonable precautions to ensure the safety of every member, full and part-time employee, page,

intern, visitor, and guest of the Virginia House of Delegates.” Rule 85 of the Virginia House of

Delegates, attached as Exhibit 5.

       The Virginia Constitution grants the General Assembly authority to determine its

procedures and rules. Each house of the General Assembly, by adopting its rules and procedures

at the time it convened, assigned certain responsibilities—including managing the use of the

legislature’s facilities—to its leadership.51 There can be no doubt, therefore, that the actions at the

heart of Plaintiff’s Complaint are “legislative acts” for purposes of the legislative immunity

doctrine.52 Legislative immunity is particularly important in the context of the relief Plaintiff seeks.

Plaintiff asks this Court to insert itself into tasks that the Virginia Constitution expressly assigns

to the legislature. Were legislative immunity not to bar this suit, the doors of the Court would be

forced open to any number of challenges asking for review and management of the rules of the

state legislature, brought by individuals—like Plaintiff—who participated in the lawmaking

process that led to their adoption, and are now disgruntled. Plaintiff’s suit—filed nine months after

the subject restrictions were put into place, after the legislature completed two sessions, and just

one month before the upcoming 2021 session—appears to be an effort challenge the leadership of

the General Assembly “through litigation rather than at the ballot box.” Wash. Suburban Sanitary


       51
          Plaintiff was elected to the Senate of Virginia in 2016 and participated in the adoption
of the Senate Rules governing the 2021 session.
       52
           Were this case to have involved Congress, rather than a state legislature, the separation
of powers doctrine would bar it for a similar reason. See Nixon v. United States, 506 U.S. 224, 228
(1993) (“A controversy is non-justiciable—i.e., involves a political question—when there is a
textually demonstrable constitutional commitment of the issue to a coordinate political
department.”). And notably, Congress has done just what the General Assembly has done here:
closed its office buildings. Were the Court to consider an identical action against the leadership of
the United States Congress, therefore, it would be a non-justiciable political question. Principles
of comity argue for noninvolvement in this matter as well.



                                                  17
  Case 3:20-cv-00951-DJN Document 5 Filed 12/23/20 Page 19 of 32 PageID# 54




Comm’n, 631 F.3d at 181. Legislative immunity, therefore, bars this action, and it should be

dismissed for want of jurisdiction. For the same reason, the Complaint will not succeed on its

merits, and a preliminary injunction should be denied.

               2.     The General Assembly Defendants have sovereign immunity.

       Plaintiff cannot bring his stated claim against the General Assembly Defendants because,

as officers and agencies of the government of the Commonwealth of Virginia, they are protected

from this suit by the Commonwealth’s sovereign immunity.

       To be sure, by removing this action to this Court the General Assembly Defendants waived

the specific Eleventh Amendment immunity that would have otherwise barred suit in federal court.

Drew v. Va. Commonwealth Univ., No. 3:17-cv-429-JAG, 2018 U.S. Dist. LEXIS 50944, *4

(E.D.Va. March 27, 2018). But “[r]emoval to federal court [ ] did not waive [the General Assembly

Defendants’] broader state sovereign immunity” that applies in both federal and state court alike.

Id.; see Passaro v. Virginia, 935 F.3d 243, 247 (4th Cir. 2019) (reaffirming that “where a state

retains its sovereign immunity from suit in state court, it does not lose that immunity by removing

the case to federal court”). “As a general rule, the Commonwealth is immune both from actions at

law for damages and from suits in equity to restrain governmental action or to compel such action.”

Alliance to Save the Mattaponi v. Commonwealth Dep’t of Envtl. Quality ex rel. State Water

Control Board, 621 S.E.2d 78 (2005). This broadly applicable immunity encompasses claims

against agencies and officers of the Commonwealth. See Rector & Visitors of the University of

Virginia v. Carter, 591 S.E.2d 76, 78 (2004). In fact, the Commonwealth “waives its state

sovereign immunity only when a statute ‘has explicitly and expressly announced such a waiver.’”

Drew, 2018 U.S. Dist. LEXIS 50944 at *4 (quoting Ligon v. Cty. of Goochland, 689 S.E.2d 666,

669 (2010)).




                                                18
  Case 3:20-cv-00951-DJN Document 5 Filed 12/23/20 Page 20 of 32 PageID# 55




        The Commonwealth has not waived its immunity for speech matters such as this. Perhaps

the clearest evidence of the absence of a statutory waiver is the fact that the General Assembly

considered, but declined to adopt, a statutory waiver during the August 2020 special session.53

Because the General Assembly Defendants have sovereign immunity from this suit had it been

litigated in state court, they retain that immunity from suit in this Court. Accordingly, Plaintiff’s

claims cannot succeed on the merits and the request for a preliminary injunction should be denied.

        C.      Plaintiff seeks a remedy without identifying a cause of action.

        The Complaint lists one count, which it identifies only as “Injunction.” (Compl. at 3.) But

it is well-settled that “injunctive relief is a remedy and not a cause of action and it is improper to

frame a request for an injunction as a separate cause of action.” Bloch v. Exec. Office of the

President, 164 F. Supp. 3d 841, 862 (E.D. Va. 2016) (internal quotation omitted). In the absence

of a cause of action, a claim that only requests injunctive relief “must be dismissed for failure to

state a claim.” Id. at 863.

        Here, although the Complaint points to the First Amendment to the United States

Constitution, the provisions of the Bill of Rights do not create a cause of action against states or

their officials. Moreover, the Complaint provides the Court with no guiding principles as to how

or why it should exercise its equitable jurisdiction. Plaintiff vaguely suggests that alternatives short

of a complete re-opening of the Pocahontas Building are available to the Court to fashion some

kind of equitable remedy. But Plaintiff identifies no basis in the law for the Court to design such

a remedy, which would require substantial changes—and significant additions—to the General

Assembly’s staffing and other resources in the 2021 session. Instead, Plaintiff asks the Court to



        53
               See Virginia’s Legislative Information System, House Bill 5013,
https://lis.virginia.gov/cgi-bin/legp604.exe?202+ful+HB5013H1 (last accessed Dec. 18, 2020).



                                                  19
  Case 3:20-cv-00951-DJN Document 5 Filed 12/23/20 Page 21 of 32 PageID# 56




insert itself in the management of facilities operated by the legislature. Without even identifying a

cause of action, Plaintiff suggests that individual legislators should be able to sue on every occasion

they disagree with even the purely administrative decisions of leadership. Such a state of play

would invite lawsuit after lawsuit and ultimately grind the legislature’s work to a halt.

       Similarly, Article 1 § 12 of the Virginia Constitution is not self-executing. Plaintiff may

not bring a private cause of action pursuant to the Virginia Constitution unless the section of the

constitution on which he relies is self-executing. Gray v. Va. Secy. of Transp., 276 Va. 93, 106

(2008). A right secured by the Virginia Constitution creates a private right of action only when it

is self-executing, without needing a statute in order to execute the provisions into an enforceable

law. Id. “A constitutional provision is self-executing when it expressly so declares.” Robb v.

Shockoe Slip Foundation, 228 Va. 678, 681 (1985). To be self-executing, it must

               suppl[y] a sufficient rule by means of which the right given may be
               employed and protected, or the duty imposed may be enforced; and
               it is not self-executing when it merely indicates principles, without
               laying down rules by means of which those principles may be given
               the force of law.

Id. at 682 (internal quotation omitted).

       Article I § 12 does not have an express statement that it is self-executing. It is a general

statement of principles and does not explain how it should be enforced. Instead, it prohibits

conduct, but only by the General Assembly in law-making, not in internal policymaking, over

which the Constitution gives the General Assembly plenary authority. See Va. Const. art IV § 7

(“Each house shall select its officers and settle its rules of procedure.”). The Circuit Court of the

City of Richmond recently considered this argument and—in denying the plaintiffs’ request for a

temporary restraining order—agreed that Article 1 § 12 is not self-executing. See Va. Student

Power Network v. City of Richmond, 105 Va. Cir. 259, 260 (Richmond Cir. Ct. 2020).




                                                  20
  Case 3:20-cv-00951-DJN Document 5 Filed 12/23/20 Page 22 of 32 PageID# 57




       Plaintiff does not state a cause of action. Instead, he asks only for a remedy that is outside

of the capacity of the Court’s equitable jurisdiction to fashion. The Complaint will not succeed on

the merits, and it should be dismissed.

       D.      Use of the Pocahontas Building is subject to the control of the General
               Assembly.

       As an elected member of the General Assembly, Plaintiff receives from the Commonwealth

the use of an office space in the Pocahontas Building. Plaintiff has no property or possessory right

to this office space; his access is derivative of his status as a legislator, and his use is limited to

those activities permissible under the rules of the General Assembly. Similarly, not all public

spaces in and around the Capitol are open for legislators’ use simply by virtue of their

representative membership in the General Assembly. Legislators cannot, for example, use or even

speak at will on the floor of either chamber. As the Supreme Court observed in Perry Education

Association v. Perry Local Educators’ Association, “the First Amendment does not guarantee

access to property simply because it is owned or controlled by the government.” 460 U.S. 37, 46

(1983). Legislators do not have the right to use this space for whatever purpose they desire. Such

parameters do not implicate the First Amendment, as they do not restrict protected speech.

       Plaintiff has innumerable other locations and technological means by which he may

interact with the public during the 2021 General Assembly Session. Plaintiff’s allegation that the

closure of the Pocahontas Building will deprive him of his “ability” to “meet with members of the

public” is plainly untrue. (Compl. ¶ 16.) While Plaintiff may prefer meeting members of the public

in the Pocahontas Building (an assertion he has not made), he does not have a Constitutional right

to do so. Moreover, if Plaintiff finds he cannot meet with his constituents because he has not

availed himself of the innumerable other options available to him, that choice is his own.




                                                  21
  Case 3:20-cv-00951-DJN Document 5 Filed 12/23/20 Page 23 of 32 PageID# 58




       E.      Restricting access to the Pocahontas Building survives constitutional scrutiny.

       Even assuming an analysis under the First Amendment were required—which it is not—

the action complained of here easily survives. “Nothing in the Constitution requires the

Government freely to grant access to all who wish to exercise their right to free speech on every

type of Government property without regard to the nature of the property or to the disruption that

might be caused by the speaker’s activities.” Cornelius v. NAACP Legal Def. & Educ. Fund, 473

U.S. 788, 799-800 (1985). “The Supreme Court of the United States long has recognized that states

may regulate the ‘time, place, and manner of expression’ without running afoul of the First

Amendment, subject to certain requirements.” White Coat Waste Project v. Greater Richmond

Transit Co., 463 F. Supp. 3d 661, 695 (E.D. Va. 2020).

       Under the circumstances of the COVID-19 pandemic, the General Assembly Defendants’

decision to restrict public access to the Pocahontas Building is content-neutral and reasonable in

time, place and manner. To the extent Plaintiff’s claims implicate the First Amendment, therefore,

the General Assembly Defendants’ actions clear constitutional scrutiny.54

               1.      In limited public forums and nonpublic forums, the Government may
                       place restrictions on speech, so long as they are reasonable and content-
                       neutral.

       The Supreme Court has recognized three categories of government-controlled spaces that

guide the level of scrutiny applicable to a restriction on the exercise of First Amendment rights.

Minn. Voters Alliance v. Mansky, 138 S. Ct. 1876, 1885 (2018). First, as to traditional public



       54
          The Complaint purports to state claims under the First Amendment to the United States
Constitution and Article I, § 12 of the Virginia Constitution. The Supreme Court of Virginia has
“declare[d] that Article I, § 12 of the Constitution of Virginia is coextensive with the free speech
provisions of the federal First Amendment.” Elliott v. Commonwealth, 267 Va. 464, 473-74, 593
S.E.2d 263, 269 (2004). Accordingly, Plaintiff’s claims arising under federal and state law will be
analyzed together.



                                                22
  Case 3:20-cv-00951-DJN Document 5 Filed 12/23/20 Page 24 of 32 PageID# 59




forums, the government “may only sparingly regulate speech on government property ‘that has

traditionally been available for public use,’ and such regulation ‘is subject to the highest scrutiny.’”

White Coat Waste Project, 463 F. Supp. 3d at 695 (quoting Int’l Soc’y for Krishna Consciousness,

Inc. v. Lee, 505 U.S. 672, 678 (1992)).

        Second, a government “may create a public forum ‘if government property that has not

traditionally been regarded as a public forum is intentionally opened up for that purpose.’” Id.

(quoting Pleasant Grove City v. Summum, 555 U.S. 460, 469 (2009)). In a designated public

forum, two levels, the “internal” standard and the “external” standard, of scrutiny apply. Goulart

v. Meadows, 345 F.3d 239, 250 (2003). If the “government excludes a speaker who falls within

the class” to which a designated public forum is generally made available, the internal standard

provides that the government’s action is subject to strict scrutiny. Id. (quoting Warren v. Fairfax

Cnty., 196 F.3d 186 (4th Cir. 1999)). The “external standard,” in contrast, places limits on the

government’s designation of “the class for whose benefit the forum has been opened….” White

Coast Waste Project, 463 F. Supp. 3d at 695-96. Where the Court, therefore, considers general

restrictions on a limited public forum, they need only be “viewpoint neutral and reasonable in light

of the objective purposes served by the forum” to survive constitutional scrutiny. Goulart, 345

F.3d at 250. This “external standard” is the same standard applicable to restrictions on speech in

the third category of government-controlled space: the nonpublic forum. Id.

                2.      The Pocahontas Building is a limited public or nonpublic forum, and
                        the proposed restriction is generally applicable and content-neutral.

        The General Assembly’s offices are not a traditional public forum—such as a park, street,

or sidewalk. The Pocahontas Building is—at most—a limited public forum subject to reasonable

restrictions on the time, place, and manner of First Amendment activity. Its closure to the public

arguably converted the Pocahontas Building into a nonpublic forum. See Archdiocese of Wash. v.



                                                  23
  Case 3:20-cv-00951-DJN Document 5 Filed 12/23/20 Page 25 of 32 PageID# 60




Wash. Metro. Area Transit Auth., 897 F.3d 314, 323 (D.C. Cir. 2018) (“[A] state is not required to

indefinitely retain the open character of a designated public forum…it may instead choose to

convert a designated public forum back into a non-public forum because the government retains

the choice regarding the status of its forum.”).

       Ultimately, however, this distinction is without meaning because the restriction is content-

neutral. All members of the public, no matter the message they wish to convey, are subject to the

restriction on access to the Pocahontas Building. Because the burden imposed by the restriction is

generally applicable, the Court should apply intermediate constitutional scrutiny in analyzing the

restriction under the First Amendment. Turner Broad. Sys. v. FCC, 512 U.S. 622, 662 (1994).

               3.      The closure of the Pocahontas Building to the public during the
                       COVID-19 pandemic is reasonable as to time, place and manner.

       A content-neutral regulation should be sustained if “it furthers an important or substantial

government interest; if the governmental interest is unrelated to the suppression of free expression;

and if the incidental restriction on alleged First Amendment freedoms is no greater than is essential

to the furtherance of that interest.” United States v. O’Brien, 391 U.S. 367, 377 (1968). Stated

differently, “[e]xpression, whether oral or written or symbolized by conduct, is subject to

reasonable time, place, or manner restrictions.” Clark v. Community for Creative Non-Violence,

468 U.S. 288, 293 (1984).

                       a. Time

       COVID-19 cases in Virginia are at an all-time high. Public health authorities are currently

reporting an average of 3,600 new COVID-19 cases per day, about 3 times higher than the previous

statewide peak of approximately 1,200 in May. Hospitals in the Commonwealth are beginning to

see significant numbers of COVID-19 patients. Despite public health guidance to the contrary,

experts fear that gatherings over the holidays will continue to exacerbate this trend.



                                                   24
  Case 3:20-cv-00951-DJN Document 5 Filed 12/23/20 Page 26 of 32 PageID# 61




       As they have throughout the pandemic, the General Assembly Defendants considered these

current circumstances and the advice of public health experts in deciding that the Pocahontas

Building should not be open to the public during the General Assembly Session. And the closure

will only last as long as circumstances on the ground require, which—given that distribution of a

vaccine is now underway—may only be a few more months. The restriction, therefore, is

reasonable because it is temporary and directly founded in the prevailing facts surrounding the

dangers of COVID-19 as it spreads, essentially unchecked, throughout the Commonwealth.

                       b. Place

       The General Assembly Defendants’ decision to restrict access to the Pocahontas Building

is reasonable as to place for three reasons: (1) Plaintiff has any number of alternative locations

where and means by which he may communicate with the public; (2) the age and condition of the

Pocahontas Building make it particularly ill-suited for limiting the spread of the disease; and (3)

allowing the general public into the building will only endanger staff without facilitating the First

Amendment activity Plaintiff envisions will take place.

       First, Plaintiff’s allegation that he will be “deprived of his ability” to meet with the public

does not survive even the most superficial scrutiny. The General Assembly Defendants have not

directed members not to meet; they simply said that meetings must occur in a location other than

the single square block of downtown Richmond occupied by the Pocahontas Building. Constituent

meetings may happen at any other place Plaintiff secures. He receives a stipend from the General

Assembly for these very purposes. Meetings may happen in any number of other physical locations

better suited for facilitating meetings between Plaintiff and the public,55 and for social distancing


       55
          Notably, the Pocahontas Building is located across the street from the Capitol Building—
to the closure of which Plaintiff does not object—but three miles from the Science Museum of
Virginia, where the Virginia Senate will meet and conduct its business during the 2021 Session.


                                                 25
  Case 3:20-cv-00951-DJN Document 5 Filed 12/23/20 Page 27 of 32 PageID# 62




and other virus-mitigation strategies. They may also happen telephonically or virtually, using

technology funded and facilitated by the General Assembly. And it would appear that these

alternatives have proven adequate for Plaintiff, given that the Pocahontas Building has been closed

for nine months—during which the General Assembly has been in session for a total of 84 days—

but Plaintiff has made no prior claim of being unable to meet with his constituents or the public.

       Second, the age, layout, and condition of the Pocahontas Building render it a poor meeting

place during a pandemic. The building is nearly 60 years old. It was not designed for public access;

it is a temporary location for the General Assembly during the construction of their permanent

facility. Its prior incarnation was as the comparatively secure and nonpublic Office of the Attorney

General. It is filled primarily with small offices and conference rooms, narrow hallways and

stairwells, small elevators and low ceilings. The Pocahontas Building, unlike large courtrooms,

city council auditoriums, or even DMV waiting rooms, consists almost entirely of the type of

small, poorly ventilated spaces that have dramatically contributed to the spread of the disease.

       Finally, the benefits of allowing members of the public into the Pocahontas Building are

greatly outweighed by the dangers exposure to COVID-19 could pose to the personnel required to

work there. Many legislators will not, in fact, be present at the Pocahontas Building during this

session. The Senate will be meeting at the Science Museum of Virginia, and the House of

Delegates will convene virtually. The people who—with certainty—will be there during the

session are the career support staff, particularly information technology professionals, who manage

the servers and other infrastructure facilitating the remote and off-site sessions. Those staff

members must be on-site to complete their work, and if the building were to be closed for cleaning,

or if staff had to quarantine following an exposure to the virus, no one would be available to operate

the systems or repair them if something were to go offline. The stability of these systems is




                                                 26
  Case 3:20-cv-00951-DJN Document 5 Filed 12/23/20 Page 28 of 32 PageID# 63




essential to the General Assembly’s ability to complete the work of the 2021 session. It is clear,

therefore, that requiring the Pocahontas Building to be open to the public—even in a limited

capacity—will not actually facilitate the First Amendment activity Plaintiff describes in his

Complaint, but rather will endanger the General Assembly’s ability to conduct the Session at all.

Restricting access to the public while pandemic conditions persist, therefore, is reasonable.

                       c. Manner

       Finally, the restrictions the General Assembly Defendants placed on access to the

Pocahontas Building are reasonable in manner. Legislators across the country have responded to

the COVID-19 pandemic by temporarily closing their physical doors to protect their members’

ability to complete their business. This includes the U.S. Senate and House of Representatives, the

office buildings of which closed to the public on March 12, 2020 and remain closed today. First

Amendment activities have not stopped in Washington, but members of Congress have shifted

how they provide those opportunities to their constituents.

       Moreover, Plaintiff suggests that “less restrictive options,” such as “requiring appointments

and capacity restrictions,” are available, but he does not substantiate those claims. First, the

Supreme Court does not require the government to employ the “least-restrictive” means; a

restriction need only be “narrowly tailored to serve a significant governmental interest.” Bd. Of

Trustees v. Fox, 492 U.S. 477-78 (1989). This distinction is particularly noteworthy in light of the

Supreme Court’s recent decision in Roman Catholic Diocese v. Cuomo, 208 L. Ed. 2d 206, ___ S.

Ct. __ (2020), in which the Court applied strict scrutiny to an emergency regulation that

discriminated against religious services, rather than the intermediate standard applicable to the

content-neutral, generally applicable regulation here.




                                                27
  Case 3:20-cv-00951-DJN Document 5 Filed 12/23/20 Page 29 of 32 PageID# 64




       Second, contrary to Plaintiff’s assertion, the science tells us that an extended conversation

in a small conference room poses a higher risk of transmitting the virus from than standing in a

line for a short time at a grocery store. And the risks are heightened where, by the very nature of

the legislature, the people involved in those extended interactions come from across the

Commonwealth, undermining public health efforts to contain the spread of the virus within

geographic areas.

       In reality, there are no less restrictive means to ensure the safety and health of the

individuals who work in the Pocahontas Building, nor of the other legislators who will be using

their offices in the Building. To accommodate appointments with proper social distancing would

require there to be personnel in the Building to monitor and manage traffic in stairwells, hallways,

and elevators, as well as disinfect high-touch surfaces. No such personnel exists. Any staff who

can operate remotely is currently doing so, and even the Senate Digital Services staff, who operates

the servers which will manage all of the off-site Senate meetings during Session, is working in the

building at one-third capacity on a rotating basis.

       The Supreme Court agrees that the Commonwealth’s interest in containing the spread of

COVID-19 is compelling. Roman Catholic Diocese v. Cuomo, 208 L. Ed. 2d 206, ___ S. Ct. __

(2020). And, given the alternative forms of communication available, the practical difficulties of

safely managing foot traffic in the Pocahontas Building, and the temporary duration of the

restriction, the decision by the General Assembly to close its own offices to the public is a

reasonable, content-neutral, generally applicable restriction. It survives constitutional scrutiny, and

Plaintiff’s claim cannot succeed on the merits.




                                                  28
  Case 3:20-cv-00951-DJN Document 5 Filed 12/23/20 Page 30 of 32 PageID# 65




II.    Plaintiff has not shown that he is likely to suffer irreparable harm.

        The Supreme Court has specifically rejected the argument that a preliminary injunction

may be entered based “only on a possibility of irreparable harm.” Winter, 555 U.S. at 21 (internal

quotation marks omitted). Instead, Plaintiff, like all parties seeking such relief—must

“demonstrate that irreparable injury is likely in the absence of an injunction.” Id. at 22. Plaintiff

cannot do so here. Indeed, the same restriction Plaintiff complains of now was in place for the

General Assembly’s April veto and August special sessions, yet Plaintiff does not allege that he

suffered irreparable harm as a result of the restriction at those times. In fact, Plaintiff did not take

issue with the restriction at all until filing this action just this month. Plaintiff claims he will be

unable to meet with constituents if he cannot do so in the close confines of an aging office space

in downtown Richmond. But Plaintiff’s choice not to adapt—as the rest of the country has—to

pandemic conditions cannot manufacture a First Amendment violation.

        Instead, it is Plaintiff’s requested remedy—that the Pocahontas Building be opened to the

public during the pandemic—that poses the risk of irreparable harm. Should a legislator be unable

to participate in the session due to illness or quarantine following an unnecessary exposure to the

virus in the Pocahontas Building, that legislator’s constituents would be denied their right to

representation. Similarly, should the Division of Legislative Services, DLAS, or House or Senate

Operations staff be exposed and forced to vacate the building, the stability of the technological

systems underlying the General Assembly’s 2021 session would be in jeopardy. Disruptions to

legislative work during this period of crisis pose an obvious danger of irreparable harm.

        Plaintiff fails to show that he will be irreparably harmed by the continuing closure of the

Pocahontas Building, and the relief he seeks risks irreparable harm to others and the 2021 session.




                                                  29
  Case 3:20-cv-00951-DJN Document 5 Filed 12/23/20 Page 31 of 32 PageID# 66




III.   An injunction would not serve the public interest and the equities weigh against one.

       Plaintiff fails to establish that either the balance of the equities or the public interest—

which tend to “merge when the Government is the opposing party”—weigh in favor of injunctive

relief. Nken v. Holder, 556 U.S. 418, 435 (2009).

       Ensuring that the public can petition their legislators is undeniably in the public interest.

But so is securing the ability of those legislators to complete their work—providing for the

Commonwealth’s essential needs in the context of a global health and economic crisis. The

General Assembly Defendants’ actions to restrict physical public access to their offices, while

simultaneously increasing telephonic and virtual access to both hearings, meetings, and individual

legislators, serve both of those goals. And the closure of the building does not restrict the

legislators’ ability meet with the public in innumerable other locations.

       Allowing public access to the Pocahontas Building now—as Virginia reaches its highest

peak of hospitalizations in the pandemic, forcing the flagship hospital of the Richmond region to

activate its surge capacity—will only endanger essential staff while facilitating little of the First

Amendment activity Plaintiff envisions. An injunction is not in the public interest.

                                         CONCLUSION

       The motion for a preliminary injunction should be denied.




                                                 30
  Case 3:20-cv-00951-DJN Document 5 Filed 12/23/20 Page 32 of 32 PageID# 67




Dated: December 23, 2020                          Respectfully submitted,

                                              SENATOR MAMIE LOCKE
                                              SPEAKER EILEEN FILLER-CORN
                                              SUSAN CLARKE SCHAAR
                                              SUZETTE DENSLOW
                                              VIRGINIA DIVISION OF CAPITOL POLICE

                                               By:    /s/ Blaire Hawkins O’Brien
                                                     Blaire Hawkins O’Brien (VSB No. 83961)
                                                     Counsel for Defendants


 Mark R. Herring                                     Toby J. Heytens (VSB No. 90788)
   Attorney General                                    Solicitor General
 Erin B. Ashwell (VSB No. 79538)                     Jessica Merry Samuels (VSB No. 89537)
   Chief Deputy Attorney General                        Assistant Solicitor General
 Samuel T. Towell (VSB No. 71512)                    Office of the Attorney General
   Deputy Attorney General                           202 North Ninth Street
                                                     Richmond, Virginia 23219
 Jacqueline C. Hedblom (VSB No. 68234)               (804) 371-0977 – Telephone
 Blaire Hawkins O’Brien (VSB No. 83961)              (804) 371-2087– Facsimile
   Assistant Attorneys General                       bo’brien@oag.state.va.us




                                 CERTIFICATE OF SERVICE

        I hereby certify that on December 23, 2020, a true and accurate copy of this paper was filed

electronically with the Court’s CM/ECF system, which will then send a notification of such filing

to the parties.


                                             /s/ Blaire Hawkins O’Brien
                                            Blaire H. O’Brien




                                                31
